This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CASA BANDERA TIC 1, LLC, et al.,

 3          Plaintiffs-Appellees,

 4 v.                                                                                   NO. 34,280

 5 CASA BANDERA LEASING, INC., et al.,

 6          Defendants,

 7 and

 8 AMERICAN SPECTRUM REALTY MANAGEMENT, LLC,

 9          Defendant-Appellant.


10 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
11 James T. Martin, District Judge


12 Holt Mynatt Martinez P.C.
13 Damian L. Martinez
14 Las Cruces, NM

15 for Appellees

16 Righi Law Group
17 Chris H. Begeman
 1 for Appellant




 2                            MEMORANDUM OPINION

 3 WECHSLER, Judge.

 4   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 5 proposed summary disposition. No memorandum opposing summary affirmance has

 6 been filed and the time for doing so has expired.

 7   {2}   Accordingly, we affirm for the reasons stated in our calendar notice.

 8   {3}   IT IS SO ORDERED.


 9                                         __________________________________
10                                         JAMES J. WECHSLER, Judge

11 WE CONCUR:



12 _________________________________
13 MICHAEL E. VIGIL, Chief Judge



14 _________________________________
15 M. MONICA ZAMORA, Judge




                                              2